UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
MARIE GUERRERA TOOKER,

                        Plaintiff,
                                              MEMORANDUM & ORDER
            -against-                         18-CV-7164(JS)(ARL)

ROBERT GROSSMAN,

                    Defendant.
----------------------------------X
APPEARANCES
For Plaintiff:      Marie Guerrera Tooker, pro se
                    P.O. Box 1082
                    Riverhead, New York 11901

For Defendant:          No appearance.

SEYBERT, District Judge:

            On December 17, 2018, pro se plaintiff Marie Guerrera

Tooker (“Plaintiff”) filed a Complaint in this Court against the

Hon.   Robert   Grossman,   United   States   Bankruptcy   Judge   (“Judge

Grossman” or “Defendant”), in an apparent effort to stay her

eviction from the real property known as “Lot 29” as was ordered

by Judge Grossman in an underlying bankruptcy action proceeding

under Case Number 8-15-75499-reg.        (See generally Compl., Docket

Entry 1.)   Plaintiff paid the filing fee and a summons was issued

for the Defendant.      For the reasons that follow, the Complaint is

sua sponte DISMISSED.

                               BACKGROUND

            Plaintiff’s     Complaint    relates   to   her   underlying

bankruptcy case pending before Judge Grossman under Case Number 8-
15-75499-reg.     The Complaint is a forty-three (43) page diatribe

against Judge Grossman, the undersigned, and others involved in

her bankruptcy matters and appeals therefrom.            Although difficult

to comprehend, as the Court can best understand, Plaintiff seeks

a “cease and desist” order to prevent the Defendant from “stealing

my home and stop him from changing deeds and removing [me] with

force” as well as an “investigat[ion] [into] bankruptcy fraud and

the cover up.”     (Compl. at 41, ¶¶ 950-54.)          Plaintiff also seeks

an “investigat[ion] [of] Judge Grossman’s financials for alleged

bribery” and “to have [him] evaluated by a doctor on his mental

stability.”      (Comp.   at    41,   ¶¶   948-49.)     In     addition   to   an

unspecified sum of “very large actual, compensatory, punitive and

other damages . . .,” (Compl. at 41 ¶ 943), Plaintiff also seeks

to “disqualify Judge Grossman from th[e underlying bankruptcy]

case because he is a witness to the case, because of prejudicial

acts against me, for failing to perform his mandatory duties, and

for criminal acts against me and the United States.”                  (Compl. at

11, ¶¶ 235-37.)

                                 DISCUSSION

I.   Standard of Review

            The Court is required to read a pro se plaintiff’s

Complaint   liberally     and   construe     it   to   raise    the    strongest



                                       2
arguments it suggests.     See, e.g., McEachin v. McGuinnis, 357 F.3d

197, 200 (2d Cir. 2004).    Irrespective of whether they are drafted

pro se, all complaints must plead sufficient facts to “state a

claim to relief that is plausible on its face.”        Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955, 1974, 167 L. Ed.

2d 929 (2007).    “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 173 L. Ed.

2d 868 (2009) (citations omitted).          The plausibility standard

requires “more than a sheer possibility that a defendant has acted

unlawfully.”     Id. at 678; accord Wilson v. Merrill Lynch & Co.,

671 F.3d 120, 128 (2d Cir. 2011).            While “‘detailed factual

allegations’” are not required, “[a] pleading that offers ‘labels

and conclusions’ or ‘a formulaic recitation of the elements of a

cause of action will not do.’”         Iqbal, 556 U.S. at 678 (quoting

Twombly, 550 U.S. at 555).

          Further, a district court has the inherent power to

dismiss a case, sua sponte, if it determines that the action is

frivolous regardless of whether a plaintiff has paid the filing

fee.   Fitzgerald v. First E. Seventh St. Tenants Corp., 221 F.3d

362, 363-364 (2d Cir. 2000) (per curiam); see also Heath v.



                                   3
Justices of Supreme Court, 550 F. App’x 64 (2d Cir. 2014) (summary

order) (affirming sua sponte dismissal of fee paid complaint as

frivolous    because    claims   were     barred    by   absolute   judicial

immunity); Montero v. Travis, 171 F.3d 757, 760 (2d Cir. 1999) (“A

complaint will be dismissed as ‘frivolous’ when it is clear that

the defendants are immune from suit.”) (internal quotation marks

and citation omitted).

III.   Judicial Immunity

            It   is    well-established     that    judges   have    absolute

judicial immunity from suit for their judicial actions.              Mireles

v. Waco, 502 U.S. 9, 11, 112 S. Ct. 286, 288, 116 L. Ed. 2d 9

(1991) (“[J]udicial immunity is an immunity from suit, not just

from ultimate assessment of damages.”); Peia v. U.S. Bankr. Ct.,

62 F. App’x 394, 396 (2d Cir. 2003) (summary order) (doctrine of

judicial immunity barred claims against bankruptcy judge).              This

absolute “judicial immunity is not overcome by allegations of bad

faith or malice” nor can a judicial officer be deprived of immunity

“because the action he took was in error [ ] or was in excess of

his authority.”       Mireles, 502 U.S. at 11, 13, 112 S. Ct. at 288

(1991)   (internal      quotation   marks     and    citations      omitted).

“Moreover, in cases of judicial immunity, a Court may dismiss a

complaint, sua sponte, without affording a hearing or other notice



                                    4
of dismissal.”    Rolle v. Shields, 16-CV-2487, 2016 WL 3093898, *1

(E.D.N.Y. June 1, 2016) (citing Tapp v. Champagne, 164 F. App’x

106 (2d Cir. 2006) (summary order) (affirming sua sponte dismissal

of § 1983 claims against judges protected by absolute immunity)).

            Here, as is readily apparent, Plaintiff is unhappy about

the outcome of the bankruptcy proceeding.             However, Plaintiff’s

allegations relate to actions taken by Judge Grossman in his

judicial capacity during the related bankruptcy case.               Thus, he

is entitled to absolute immunity from suit.            Plaintiff does not

allege any factual allegations to show that Judge Grossman acted

outside of his role as a judicial officer.           See, e.g., Jackson v.

Cnty. of Nassau, 15-CV-7218, 2016 WL 1452394, *6 (E.D.N.Y. Apr. 13,

2016)     (conclusory   allegations       are   insufficient   to   overcome

judicial immunity).     Accordingly, Plaintiff’s claims against Judge

Grossman are clearly barred by absolute judicial immunity and her

attempt to seek injunctive and/or declaratory relief in addition

to damages does not change this Court’s conclusion.             See, e.g.,

Huminski v. Corsones, 396 F.3d 53 (2d Cir. 2004) (injunctive

relief); Guerin v. Higgins, 8 F. App’x 31 (2d Cir. 2001) (summary

order).     Accordingly, the Complaint is DISMISSED WITH PREJUDICE

AS FRIVOLOUS.1



1   To the extent that Plaintiff commenced this action in an effort

                                      5
IV.   Leave to Amend

           Given    the   Second   Circuit’s    guidance   that   a   pro   se

complaint should not be dismissed without leave to amend unless

amendment would be futile, Cuoco v. Moritsugu, 222 F.3d 99, 112

(2d Cir. 2000), the Court has carefully considered whether leave

to amend is warranted here.        Because the defects in Plaintiff’s

claims are substantive and would not be cured if afforded an

opportunity to amend, leave to amend the Complaint is DENIED.

VI.   Litigation Injunction

           Under the All Writs Act, a federal court “may issue all

writs   necessary    or   appropriate    in    aid   of   their   respective

jurisdictions and agreeable to the usages and principles of law.”



to have her bankruptcy case reassigned to another bankruptcy
judge, such action does not require recusal. It is well-
established that “[a] judge is not disqualified merely because a
litigant sues or threatens to sue him. Such an easy method for
obtaining disqualification should not be encouraged or allowed.”
Abdul-Hakim Bey v. Hylton, 12-CV-5875, 2013 WL 6642034, *4
(S.D.N.Y. Dec. 16, 2013) (internal quotation marks and citation
omitted); see also Salten v. Cty. of Suffolk, 08-CV-5294, 2012
WL 3260266, *2 (E.D.N.Y Aug. 6, 2012) (“‘a judge is not required
to recuse him- or herself simply because a litigant before the
judge has filed suit or made a complaint against him or her.’”)
(quoting Jenkins v. Sladkus, 04-CV-1595, 2004 WL 1238360, *2
(S.D.N.Y. June 3, 2004)) and (citing United States v. Martin–
Trigona, 759 F.2d 1017, 1020–21 (2d Cir. 1985) (district court’s
denial of recusal motion proper after litigant filed suit
against judge and his wife)); United States v. Svkes, No. 05–CR–
6057, 2008 WL 3049975, at *3 (W.D.N.Y. July 31, 2008) (litigant
cannot “force a judge’s recusal merely by filing a complaint or
instituting a suit against him or her”)).

                                     6
28 U.S.C. § 1651(a).          The All Writs Act “grants district courts

the power, under certain circumstances, to enjoin parties from

filing further lawsuits.”         MLE Realty Assocs. v. Handler, 192 F.3d

259, 261 (2d Cir. 1999).         Those circumstances include cases where

a litigant engages in the filing of repetitive and frivolous suits.

See Malley v. N.Y. City Bd. of Educ., 112 F.3d 69 (2d Cir. 1997)

(per curiam) (filing injunction may issue if numerous complaints

filed are based on the same events).              Such an injunction, while

protecting     the   courts    and    parties    from    frivolous   litigation,

should be narrowly tailored so as to preserve the right of access

to the courts.       In addition, the Court must provide plaintiff with

notice and an opportunity to be heard before imposing a filing

injunction.      Moates v. Barkley, 147 F.3d 207, 208 (2d Cir. 1998)

(per curiam).

              The Court has an “obligation to protect the public and

the efficient administration of justice from individuals who have

a   history    of    litigation      entailing    vexation,     harassment   and

needless expense to other parties and an unnecessary burden on the

courts and their supporting personnel.”                 Lau v. Meddaugh, 229 F.

3d 121, 123 (2d Cir. 2000) (internal quotation marks, citations,

and alteration omitted).             The Court is especially cognizant of

Plaintiff’s pro se status and has considered her Complaint in as



                                         7
positive light as possible.            Nonetheless, the Court now warns

Plaintiff that similar, future complaints will not be tolerated.

Given Plaintiff’s lengthy litigation history in this Court2, the

Court    now    cautions   Plaintiff    that,   should    she   file   another

Complaint relating to the underlying bankruptcy case, the Court

will order Plaintiff to show cause why a litigation bar should not

be entered.3

               Finally, Plaintiff is cautioned that Rule 11 of the

Federal Rule of Civil Procedure applies to pro se litigants, see

Maduakolam v. Columbia Univ., 866 F.2d 53, 56 (2d Cir. 1989) (“Rule

11 applies both to represented and pro se litigants . . .”), and

should    she    file   another   action   relating      to   the   underlying



2 See In re: Marie Tooker, 07-CV-2078 (bankruptcy appeal
withdrawn by debtor after failing to adhere to the Court’s
briefing schedule); Tooker v. Quest Ventures, 11-CV-1797
(bankruptcy appeal dismissed and appeal dismissed by Mandate
dated October 13, 2011); Tooker v. Leis, 14-CV-5309, 2014 WL
6685496 (E.D.N.Y. Nov. 26, 2014) (sua sponte dismissed claims
against New York State Supreme Court Justice Patrick Leis as
barred by the Eleventh Amendment and absolute judicial
immunity); Tooker v. Quest Ventures, Ltd., 16-CV-7070
(bankruptcy appeal withdrawn by debtor after failing to adhere
to the Court’s briefing schedule); Tooker v. Quest Ventures,
Ltd., 17-CV-4589 (affirming Judge Grossman’s order to vacate and
denying bankruptcy appeal); Tooker v. Quest Ventures, Ltd., 18-
CV-6331 (bankruptcy appeal pending); Tooker v. Quest Ventures,
Ltd., 18-CV-6644 (bankruptcy appeal pending).
3 This warning is without prejudice to Plaintiff filing and
pursuing any non-frivolous bankruptcy appeals.


                                       8
bankruptcy case, it is within the Court’s authority to consider

imposing sanctions upon her.       See FED. R. CIV. P. 11; In re Martin-

Trigona, 737 F.2d 1254, 1262 (2d Cir. 1984) (a district court has

“the power and the obligation to protect the public and the

efficient administration of justice from [a vexatious litigant’s]

litigious propensities”); Safir v. U.S. Lines, Inc., 792 F.2d 19,

24 (2d Cir. 1986) (“‘A district court not only may but should

protect its ability to carry out its constitutional functions

against    the   threat   of   onerous,   multiplicitous,    and    baseless

litigation.’”) (quoting Abdullah v. Gatto, 773 F.2d 487, 488 (2d

Cir. 1985) (per curiam)).

                                 CONCLUSION

            For the reasons set forth above, the Complaint is sua

sponte DISMISSED WITH PREJUDICE.           Plaintiff is cautioned that

similar,    future   complaints    will    not   be    tolerated.      Given

Plaintiff’s litigation history, the Court now warns Plaintiff

that, should she file another complaint relating to the underlying

bankruptcy case, the Court will order Plaintiff to show cause why

a litigation bar should not be entered.               Plaintiff is further

advised that Rule 11 of the Federal Rule of Civil Procedure applies

to pro se litigants and should she file another action relating to

the underlying bankruptcy case, it is within the Court’s authority



                                     9
to consider imposing sanctions upon her.

          Although Plaintiff paid the filing fee to commence this

action, should she seek leave to appeal in forma pauperis, the

Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal

from this Order would not be taken in good faith and therefore

should Plaintiff seek leave to appeal in forma pauperis, such

status is DENIED for the purpose of any appeal.   See Coppedge v.

United States, 369 U.S. 438, 444-45, 82 S. Ct. 917, 8 L. Ed. 2d 21

(1962).

          The Clerk of the Court is directed to mail a copy of

this Order to Plaintiff and to mark this case CLOSED.


                                    SO ORDERED.


                                    /s/ JOANNA SEYBERT______
                                    Joanna Seybert, U.S.D.J.


Dated:    December   20 , 2018
          Central Islip, New York




                               10
